DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 recite “an output shaft” in the line with bullets b), and c). This is a double inclusion since the output shaft is first mentioned bullet a). It is recommended to change this recitation to “said output shaft” after the first recitation. 
Claim 5 recites “an output shaft” in the line with bullet c). This is a double inclusion since the output shaft is first mentioned bullet b). It is recommended to change this recitation to “said output shaft”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Pionke (USP 7909127).
Regarding claim 1, Pionke discloses a portal gear box assembly for an all-terrain vehicle or a utility task vehicle, the assembly comprising: a) a housing (122) having a rear wall, a front wall, and a side wall (seen in fig.3), wherein said rear wall includes a vehicle axle opening (opening 148) effective to receive the end of an axle of an all-terrain vehicle or a utility task vehicle (capable of receiving an axle), and wherein said front wall includes an output shaft opening (opening for 142) effective to allow an output shaft (142) to extend outward from said housing; b) a linking mechanism (gearing 134, 140) housed in said housing and effective for linking an axle received in the vehicle axle opening to an output shaft; c) an output shaft (142) operably connectable via said linking mechanism to an axle received in the vehicle axle receptacle, and effective to rotate upon rotation of the stock axle; wherein said housing rear wall includes at least one integral mounting bracket (see annotated figure below) adapted to allow the vehicle suspension to connect directly to the rear wall.  

    PNG
    media_image1.png
    733
    640
    media_image1.png
    Greyscale

Regarding claim 2, Pionke discloses a portal gear box assembly according to claim 1 wherein the at least one integral mounting bracket is adapted to allow an A-arm, a trailing arm, or a swing arm, to connect directly to the rear wall (the bracket is capable of allowing these connections, Note that the “adapted to” clause does not impart any particular structure to the claimed bracket but rather only adds a functional a capability of said structure.).  
Regarding claim 3, Pionke discloses a portal gear box assembly according to claim 1 wherein the assembly comprises a first integral mounting bracket effective to allow an upper A-arm to connect directly to the rear wall, and a second integral mounting bracket effective to allow a lower A-arm to connect directly to the rear wall (the top and bottom brackets labeled above are capable of providing said connections and are integral with the rear wall).
(the brackets labeled above for steering are effective for this purpose and are integral with the rear wall) effective to allow a steering linkage to connect directly to the rear wall.  
Regarding claim 5, Pionke discloses all the limitations of claims 5. These limitations have already been addressed above in claims 1-4, please see the rejection of these claims for the annotations of the limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS C DIAZ/Primary Examiner, Art Unit 3656